Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 1 of 7




                               EXHIBIT 3
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 2 of 7



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                            CASE NO: 9:19-cv-81160-RS

   APPLE INC.,

         Plaintiff,

   v.                                               FILED UNDER SEAL

   CORELLIUM, LLC,

         Defendant.

   __________________________________/

                      DEFENDANT CORELLIUM, LLC’S REPLY
               IN SUPPORT OF ITS MOTION FOR PROTECTIVE ORDER
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 3 of 7



           Defendant Corellium, LLC (“Corellium”) files this Reply in Support of its Motion for

   Protective Order. The Court should grant a protective order because Apple Inc.’s (“Apple”)

   Second Set of Requests for Production 1 and Request Nos. 66-73 and 83-95 of Apple’s Second Set

   of Requests for Admission 2 (collectively, Apple’s “discovery requests”) seek information and

   documents that are clearly beyond the scope of proper discovery and intended to harass.

           A.     Apple Impermissibly Seeks Irrelevant and


           A significant portion of Apple’s discovery requests seek irrelevant

                                                                       . The requested information

   is not related in any way to Corellium or its technology, which is accused of infringement. By

   way of example, Apple seeks an

                    Another Request seeks



           The foregoing Requests, as well as the remainder of Request Nos. 83-95, in no way concern

   Corellium or its technology. In Apple’s Response, it does not explain how such Requests are

   within the scope of proper discovery. It does not because it cannot. Corellium’s business and its

   technology are relevant in this litigation




   1
       Apple Inc.’s Second Set of Requests for Production of Documents to Defendant Corellium,
       LLC (“Apple’s Second Set of RFPs”) (Nos. 88-89).
   2
       Apple Inc.’s Second Set of Requests for Admission to Defendant Corellium, LLC (“Apple’s
       Second Set of RFAs”) (Nos. 66-95).
   3
       Apple’s Second Set of RFAs, No. 86.
   4
       Apple’s Second Set of RFAs, No. 89.


   99345839.2                                    -1-
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 4 of 7



           B.      Apple Does Not And Cannot Show A Legitimate Need For The Requested
                   Documents And Information.

           In its Response, Apple argues that Corellium’s pleadings have placed the requested

   documents and information at issue. This is not true. The portions of Corellium’s pleadings raised

   by Apple merely rebut Apple’s allegations that Corellium “allow[s] customers to try ‘whatever

   they want,’ without regard to whether such activities are benign or malicious,” “makes no effort

   to ensure its customers are engaged solely in good-faith security research,” and “unleash[es]

   Apple’s copyrighted works for the world-at-large to use.” 5 In response, Corellium simply explains

   that its customers include reputable entities, like large commercial institutions

            . It is false for Apple to claim that




                                                                       that have no connection to the

   technology at issue in this case.

           It is also incorrect for Apple to suggest that it requests documents and information to “fully

   evaluate Corellium’s customers and the uses to which they put Corellium’s product.” 6 Apple does

   ask Corellium to admit that certain commercial                                       are “customers”

   of Corellium. With respect to the disputed Requests, however, Apple takes a different approach.



                                               . For example, while Request for Admission No. 75 asks

   Corellium to “[a]dmit that Facebook is a customer of Corellium,” 7


   5
       Apple’s First Amended Complaint, ECF No. 56, ¶¶ 35, 41, 46.
   6
       Apple’s Response to Corellium’s Motion for Protective Order, ECF No. 108, at 1.
   7
       Apple’s Second Set of RFAs, No. 75 (emphasis added).


   99345839.2                                       -2-
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 5 of 7




   Nor do Apple’s Requests for Production seek production of customer information. Instead,

   Request No. 89 cryptically asks for “all documents related to



                                                                Request No. 88 similarly asks



                                                                                         This is not by

   accident. The way Apple has written these Requests is indicative of its purpose—harassment of

   Corellium                            . Apple does not seek customer information through these

   Requests, rather it seeks information that it knows to               and beyond what is at issue—

   i.e., the way Corellium’s technology works.

            Corellium’s affirmative defenses, like fair use, do not change the impermissible nature of

   Apple’s discovery requests. Corellium’s product operates in the manner described in Corellium’s

   discovery responses and production—irrespective of the end user. Corellium’s fair use of iOS

   remains the same. In addition to discovery provided by Corellium, Apple’s experts will have

   access to Corellium’s technology to conduct a full technical review.

                                             CONCLUSION

            Corellium respectfully requests that the Court issue a protective order protecting Corellium

   from Apple’s Second Set of Requests for Production and from Request Nos. 66-73 and 83-95 of




   8
        Apple’s Second Set of RFAs No. 68 (emphasis added).
   9
        Apple’s Second Set of RFPs, No. 88 (emphasis added).
   10
        Apple’s Second Set of RFPs, No. 89 (emphasis added).


   99345839.2                                       -3-
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 6 of 7



   Apple’s Second Set of Requests for Admission, prohibiting the parties from propounding future

   discovery on this topic, and granting such other relief as the Court deems just and proper.




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on January 31, 2020, a true and correct copy of the foregoing

   has been transmitted by electronic filing with the Clerk of the court via CM/ECF, which will send

   notice of electronic filing to all counsel of record.

                                                      NORTON ROSE FULBRIGHT US LLP
                                                      Counsel for Defendant Corellium
                                                      2200 Ross Ave., Suite 3600
                                                      Dallas, Texas 75201
                                                      Telephone (214) 855-8000
                                                      Facsimile (214) 855-8200

                                                      Brett Govett, Pro hac vice
                                                      brett.govett@nortonrosefulbright.com
                                                      Robert Greeson, Pro hac vice
                                                      robert.greeson@ nortonrosefulbright.com
                                                      Jackie Baker, Pro hac vice
                                                      jackie.baker@nortonrosefulbright.com

                                                      and

                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Counsel for Defendant Corellium
                                                      Esperante Building
                                                      222 Lakeview Avenue, Suite 120
                                                      West Palm Beach, Florida 33401
                                                      Telephone (561) 383-9222
                                                      Facsimile (561) 683-8977

                                                      Jonathan Vine
                                                      Florida Bar No.: 10966
                                                      jonathan.vine@csklegal.com
                                                      Justin Levine
                                                      Florida Bar No.: 106463
                                                      justin.levine@csklegal.com
                                                      Lizza Constantine
                                                      Florida Bar No.: 1002945


   99345839.2                                        -4-
Case 9:19-cv-81160-RS Document 150-3 Entered on FLSD Docket 02/14/2020 Page 7 of 7



                                        lizza.constantine@csklegal.com

                                        Attorneys for Defendant, Corellium, LLC
    By:
                                        /s/ Justin B. Levine
                                        Justin B. Levine




   99345839.2                          -5-
